DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to form Spout Seal for a Container comprising a composition of elements structurally related as set forth in claim(s) 1, 14-15.  Specifically, the prior art fails to teach “whereby when the retractable spout is in a retracted position the second annular end of the seal bears against an abutment surface of the container to thereby inhibit movement of said flowable substance out through said retractable spout; and wherein an intermediate portion of the tubular body moves inwardly of the first annular end such that the intermediate portion is inverted or folded over itself as the retractable spout is moved from said retracted position into an extended position, such that the intermediate portion of the tubular body rolls or folds over itself.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754